 In the Matter, of THE OLIVER FARM EQUIPMENT COMPANYandAMERI-CAN FEDERATION OF LABORCase No. 14-R-847.-Decided February 28, 1944Mr. E: J. Moyer,of Shelbyville, Ill., andMr. J. C. Wittner,Chicago, Ill., for the Company.,Mr. Fred Olds,of East St. Louis, Ill., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon a petition duly filed by American Federation of Labor,herein called the Union, alleging that a-question affecting commercehad arisen concerning the representation of employees of The OliverFarm Equipment Company, Shelbyville, Illinois, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Charles E. Persons, Trial Examiner. Said hearing was heldat Shelbyville, Illinois, on January 27, 1944.The Company and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free'from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY.The Oliver Farm,Equipment Company, a Delaware corporationwith its principal office located in Chicago, Illinois, operates plantsin the States of Iowa, Indiana, Michigan, Ohio,'and Illinois.We.are concerned herein with the operation of the Company's plantlocated it Shelbyville, Illinois, where the Company is engaged inthe manufacture of hay balers and some railroad track for railroads55 N L R. B, No. 21.'118 THE OLIVER FARM EQUIPMENT COMPANY119and mines.During the Company's fiscal-year betweenNovember 1,1942, and November 1, 1943, it,purchased raw,materials valued atapproximately$600,000, of which about 50 percent was shipped toits Shelbyville plant from points outside the State of Illinois.Dur-ing the same period, said plant produced finished products valuedat- approximately$1,000,000, of which about 90 percent was sold tobuyers located at points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED,Federal Labor Union No. 23575 is a labor organization affiliatedwith the American Federation of Labor,admitting to membershipemployees of the Company.'III.THE QUESTION CONCERNING REPRESENTATION-The Company has refused to grant recognition to the Union as the,exclusive bargaining representative of certain of its employees untilthe Union hag been certified by the.Board in an appropriate unit.A statement of, the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and, (7) of the Act.IV. THE APPROPRIATE UNIT`The Union seeks to represent a unit, composed, of all hourly paidproduction and maintenance employees in the Company.'s productionplant,, foundry, and wood -shop,, including- =-boilerhouse., employees,janitors, servicemen, foundry employees, shipping clerks, and workingforemen, but excluding superintendents, general foremen, office,work-ers; timekeepers,- and all supervisory employees, with authority - tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend' such action. — The,Company, although .agreeing generally with the proposed unit, con-tends that its maintenance man, watchmen, shipping clerks, field,servicemen,3 and working foremen should be excluded therefrom.1 The recordshows thatalthough,the petition was filed by the "American Federation ofLabor" all parties agreed that the subsidiary local organization more directly involvedherein is Federal-Labor Union No. 23575.'The Regional Director reported that the Union submitted 113 designations and thatthere are approximately 140 employees in the proposed unit.-'3 These employees are designated by the Union as "servicemen.", ,, 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that the maintenance man has general responsi-bility for the installation and maintenance of machinery in the plantand for its electrical wiring and equipment.He has assigned to himone permanent assistant, and is permitted such further help as theperformance of his duties requires.Thus, under certain circum-stances, he may have as many as 12 employees working under hisdirection.Although he does not hire or discharge employees, he mayrequest that certain persons assigned to him be replaced because ofinefficiency or other reasons, and is able to make recommendationsrespecting the status of these employees.Under these circumstances,we are of the opinion that he falls within our customary supervisorydefinition, and we shall therefore exclude him from the unit.The Company employs four watchmen who are primarily concernedwith the prevention of fire and theft, and have no duties pertainingto the discipline of employees.They are neither uniformed nor mili-tarized.Under these circumstances, we shall include them withinthe unit.The Company employs three shipping clerks who are occupiedexclusively with the writing of bills and the recording of shipments.They handle no freight, and perform purely clerical duties under thedirect and sole supervision of the office manager.We are of theopinion, therefore, that they would be more properly included withina unit of office clerical employees, and, accordingly, we shall excludethem from the present unit.The Union desires the inclusion of two field servicemen employedby the Company. These employees are sent by the Company to thefield in order to make adjustments and minor repairs on its products.When not so occupied, they perform production work in the plant.For this reason, the Union desires their inclusion within the unit,whereas the Company contends that their inclusion or exclusion shouldbe dependent upon the amount of production work performed by them.In view of the fact that these employees act, in some respects, as rep-resentatives of the Company, we shall permit their inclusion or exclu-sion to be determined in accordance with the Company's contention,and shall exclude those field servicemen who spend the major portionof their time in other than production work.The Company employs several working foremen who have chargeof groups averaging approximately 15 employees.Although they donot hire, discharge, promote, or transfer any of these employees, theyare consulted with respect to promotions and wage increases affectingthem.They attend foremen's meetings, and, in addition, receivehigher wages than the employees under their supervision.We are ofthe opinion that these employees are supervisory, and we shall there-fore exclude them from the unit. tTHE OLIVER FARM, EQUIPMENT COMPANY121We find that all hourly paid production and maintenance, employeesof the Company at its Shelbyville, Illinois, plant, including boiler-house employees, janitors, foundry employees, watchmen, and service-men who' spend more than half their time in the performance : ofproduction work, but excluding' the maintenance man, timekeepers,shipping clerks, working foremen, servicemen spending a major portionof their time in other than production work, as well as 'all super-visory employees with authority to - hire, promote, discharge, disci-pline, or otherwise effect changes, in the status of employees, or effec-tively'recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning,of Section'9 (b)of the Act.,V.THE DETERMINATION' OF REPRESENTATIVESarisen' can best be resolved by an election by secret ballot.In Decem-ber 1943, the assembly plant was completely destroyed by fire, withthe result that the Company was required to lay off a number of em-ployees.-Many' of these employees were given -outright 'releases andare considered by the Company as permanently severed from the payroll; others were given conditional releases, the Company; expectingto recall such employees when it again resumes assembly work.TheUnion contends that both groups of employees should be eligible tovote, and foi this -reason, urges that the pay roll of December_ 21, 1943;be used to determine eligibility.The Company, while it,agrees thatthose employees who have been granted conditional releases and overwhom it still exercises certain rights with respect 'to reemployment,should be eligible to vote, opposes- the inclusion ' dvi'thin 'the' votinggroup of those employees who were given outright releases and whoare considered' by it as permanently severed from its pay roll.Weagree with the contention of the Company, and accordingly shall ad-here to our customary practice of permitting temporarily laid-off em-ployees 4 to participate in the election, and of denying participation tothose whose lay-off is considered permanent.We shall direct that theemployees of the Company eligible to vote in the election shall be thosein the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.54Employees granted conditional releases, and over whom the Company stillexercisesreemployment rights are hereby consideredas comingwithin the category of temporarilylaid off employees'5The Union requests that it be designated upon the ballot as "American Federation ofLabor, Federal Labor Union No. 23575."This request is hereby granted. 122DECISONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIxECTEI that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Oliver FarmEquipment Company, Shelbyville, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Amer-icanFederation of Labor, Federal Labor Union No. 23575, for the pur-poses of collective bargaining.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.